         Case 1:21-cv-00308-KBJ Document 22-1 Filed 08/04/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 FACING FOSTER CARE IN ALASKA,
 et al.,
                            Plaintiffs,
        v.                                           Case No. 1:21-cv-308
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,
                            Defendants.


                                          [PROPOSED] ORDER
        This matter is before the Court on the Parties’ Stipulated Request for an Order to Postpone

Rule’s Effective Date and Hold the Case in Abeyance (ECF ____). For the reasons set forth in that

Stipulation, it is hereby

        ORDERED that the effective date those portions of the U.S. Department of Health and

Human Services regulation entitled Health and Human Resources Grants Regulation, 86 Fed. Reg.

2,257 (Jan. 12, 2021), that amend 45 C.F.R. §§ 75.101(f), 75.300(c), and 75.300(d), are hereby

POSTPONED under 5 U.S.C. § 705 for 90 days, until November 9, 2021. It is

        FURTHER ORDERED that this case, including Plaintiffs’ emergency application for a

temporary restraining order and motion for a stay pursuant to 5 U.S.C. § 705, or for preliminary

relief pursuant to Federal Rule of Civil Procedure 65 (“Motion”) (ECF No. 8), shall be HELD IN

ABEYANCE during the postponement period. It is

        FURTHER ORDERED that the Parties shall file a joint status report by October 26, 2021.



DATE: August ____, 2021



                                                       United States District Judge




                                                 1
